DETAILED CORRESPONENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/19/2021 has been entered. Claims 1-4, 10, 12-13, and 15-20 are pending in the application. Claims 9 and 11 are cancelled.
	
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Murthy fails to teach “converting ammonia nitrogen into nitrate nitrogen in the aerobic tank separate from the first and second anoxic tanks”, Murthy teaches the apparatus can be integrated into a multi-zone system or hybrid combination in series with denitratation and anammox zone, denitrification zone, and an optional aerobic zone, where a zone can be a stage separated by virtual or real walls, and that aerobic oxidation of ammonium to nitrite or nitrate can also be achieved by using a membrane aerated biofilm reactor with the anoxic zone, and that nitrate is formed in the partial nitritation stage (Murthy [0059-0061]). Alternatively, Peng teaches converting ammonia nitrogen into nitrate nitrogen in the aerobic tank separate from the first and second anoxic tanks (Peng, short range nitrification reactor converts ammonia nitrogen into nitrate and nitrite nitrogen [0028], in separate tanks [0013]).
In response to applicant’s argument concerning the reaction time in the first anoxic tank being less than one hour, and the primary operation performed, see rejection below.
.
Claim Interpretation
Amended claims 1 and 13 recite converting nitrate nitrogen to nitrite nitrogen using organic material contained in the feed water in the first anoxic tank in the last paragraph on page 2, and the converting includes supplying an external carbon source to the first anoxic in the last paragraph on page 3.  While these limitations do not appear to conflict, see Murthy below (carbon can be sourced externally and/or from the wastewater [0053]), having both in the different places in the same claim is, while not indefinite, seems to incorporate multiple embodiments into one claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4, 10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Murthy (US 2018/0009687), in view of Shirazi (US 2019/0039926), in view of Peng (CN105923774),  in view of Van Dijk (US PG Pub 2020/0087181), in view of Lui (Finding the Optimal Aeration Profiles and DO Profiles in a Plug-flow Biological Wastewater Treatment Reactor with a Theoretical Approach, 2014).
With respect to claims 1 and 13, Murthy teaches a method of biologically treating nitrogen ([0002]) using an aerobic tank ([0060]), a first anoxic tank ([0053]), and a second anoxic tank ([0059]); converting ammonia nitrogen into nitrate nitrogen in the aerobic tank (0060); converting the nitrate nitrogen into nitrite nitrogen through partial denitrification in the first anoxic tank using an organic material contained in the feed water ([0053]); and converting the nitrite nitrogen and ammonia into nitrogen gas in the second anoxic tank using an anammox microorganism ([0059]). 
Alternatively, Peng and Shirazi teach similar systems.
Peng teaches biologically treating nitrogen ([0002]), an aerobic tank ([0028]), a first and second anoxic tanks (Figure 1, [0028]); converting ammonia nitrogen into nitrate nitrogen in the aerobic tank ([0028]); converting the nitrate nitrogen into nitrite nitrogen through partial denitrification in the first anoxic tank using an organic material contained in the feed water ([0028]); converting the nitrite nitrogen and ammonia into nitrogen gas in the second anoxic tank using an anammox microorganism ([0006, 0051]), converting ammonia nitrogen into nitrate nitrogen in the aerobic tank [0060], and 
Shirazi teaches biologically treating nitrogen, an aerobic tank (Shirazi [0016, 0084]), a first anoxic tank (Shirazi [0005, 0087]), and a second anoxic tank (Shirazi [0084, 0085, 0089]); introducing feed water (Shirazi [0090]); converting ammonia nitrogen into nitrate nitrogen in the aerobic tank ([0016-0019]); converting the nitrate nitrogen into nitrite nitrogen through partial denitrification in the first anoxic tank using an organic material contained in the feed water ([0087]); and converting the nitrite nitrogen and ammonia into nitrogen gas in the second anoxic tank using an anammox microorganism ([0035]).
Regarding the requirements of measuring an ammonia concentration in the aerobic tank using an ammonia (NH4) sensor provided in the aerobic tank; Murthy teaches converting ammonia nitrogen into nitrate nitrogen in the aerobic tank ([0060]), and measuring an ammonia concentration in the aerobic tank using an ammonia (NH4) sensor provided in the aerobic tank  (a sensor or measurement may be used to control the ammonium concentration ([0054]), an ammonia sensor in the reactor ([0064, 0076]), for sensing ammonia in the reactor wherein the signals are used by a controller to control or adjust, among others, aeration requirements (claim 2), additional sensors in the influent can support and control the process (claim 3)), and efficient removal of nitrogen can be managed through proper aeration control ([0055]).
Applicant amended to require that the tanks be separate tanks (Murthy teaches that the zones or stages within a multistage reactor can be separated by virtual or real walls [0059]).
The addition of the limitation of a primary operation performed at a time period of thirty to sixty minutes performed by supplying an external carbon source to the first anoxic tank, from amended claim 10 a reaction time of the first anoxic tank is determined to be less than one hour, and the limitations from now cancelled claim 9 converting the nitrate nitrogen includes determining a reaction time of the first anoxic tank based on a nitrate concentration and a nitrite concentration in the first anoxic tank (see Murthy 0010, 0073-0074 and 0076). 
Murthy does not explicitly disclose a reaction time of the first anoxic tank is determined to be less than one hour (Murthy 0049). Murthy teaches carbon can be sourced externally and/or from the wastewater ([0053]). Peng teaches a method of biologically treating nitrogen (0002) using an a short range nitrification reactor, an aerobic tank ((2) [0028]), a short range denitrification reactor (6), a first anoxic tank, an anaerobic ammonium oxidation reactor (4) a second anoxic tank (Figure 1, [0028]), in separate tanks [0013]; converting ammonia nitrogen into nitrate nitrogen in the aerobic tank ([0028]); converting the nitrate nitrogen into nitrite nitrogen through partial denitrification in the first anoxic tank using an organic material contained in the feed water ([0028]); converting the nitrite nitrogen and ammonia into nitrogen gas in the second anoxic tank using an anammox microorganism ([0006, 0051]), controlling effluent through the ammonia nitrogen concentration, implying a measurement of the ammonia concentration ([0028, 0042]), and the short range denitrification efficiently converts nitrate nitrogen into nitrite nitrogen ([0009]), waste water and a carbon source (an external carbon source) are pumped into the short range denitrification reactor, stirred for 5-30 minutes, the agitator is turned off, and after 10-40 minutes the supernatant liquid is discharged [0021], or 10 minutes of anoxic agitation followed by 20 minutes of precipitation before discharge [0048], a reaction time of the first anoxic tank is determined to be less than one hour, a primary operation performed at a time period of thirty to sixty minutes performed by supplying an external carbon source to the first anoxic tank.
 It would have been obvious to one of ordinary skill in the art to optimize flow rate and reaction time in the reactor to control nitrogen concentration without consuming a large amount of additional carbon source, saving energy cost and achieving high denitrification, while simplifying the process (Peng [0030-0031]). 
The addition of the limitations from now cancelled claim 11, Murthy further teaches solids retention time can be controlled by measuring COD dosing rate, and/or nitrate, nitrite, and ammonium removal rates for maximizing the process rate (0073-0074), in one or more volumes in the reactor (0076). Shirazi teaches where more than one stage is used in a reactor, the metabolic conditions may be the same or different. Such that the nitrite nitrogen and the ammonia are converted into the nitrogen gas by determining a reaction time of the second anoxic tank, and wherein the reaction time of the first anoxic tank and the reaction time of the second anoxic tank are determined so as to be different from each other based on the nitrate concentration and the nitrite concentration (Murthy 0053-0057, Shirazi 0085). Optimizing reactions with separate operating conditions flows naturally from different stages in a process. It would have been obvious to a person skilled in the art to optimize the reaction time in each tank based on the concentrations of the influent to each reactor.
The addition of the limitations the aeration intensity in the aerobic tank is lowered from a first level present at the starting point of the aeration process in the aerobic tank to a second level present at the position immediately before the first anoxic tank, the second level being different from the first level, the aeration intensity in the aerobic tank including a plurality of levels present between the starting point of the aeration process in the aerobic tank and the position immediately before the first anoxic tank, each of the plurality of levels being substantially constant and extending continuously from an earlier level of the aeration intensity in the aerobic tank. 
Van Dijk teaches controlling the aeration rate during the aerobic phase of a wastewater treatment process, that aeration rate is defined as the amount of oxygen that is introduced ([0066]), the process includes an anoxic phase following the aerobic phase, where denitrification occurs in the anoxic phase and nitrogen oxides are converted into nitrogen gas (Van Dijk 0066), and the process does not operate at a fixed aeration rate, but is adapted to the oxygen demand of the system such that no (great) surplus of oxygen is present, and the risk of over-oxygenation is minimized (Van Dijk [0068-0069]), the ammonia nitrogen is converted into the nitrate nitrogen by determining at least one of an aeration intensity, an aeration time, and an aeration amount depending on an ammonia concentration in the aerobic tank (Van Dijk 0071-0076, Murthy claim 2), measuring an ammonia concentration in the aerobic tank using an ammonia (NH4) sensor provided in the aerobic tank (Van Dijk 0072, 0084); converting ammonia nitrogen into nitrate nitrogen in the aerobic tank, the converting ammonia nitrogen into nitrate nitrogen including determining an aeration intensity and an aeration time in the aerobic tank based the ammonia concentration in the aerobic tank (Van Dijk 0071-0076), the aeration intensity in the aerobic tank determined at a starting point of an aeration process in the aerobic tank (Van Dijk 0084). Van Dijk does not explicitly teach incremental lowering of the aeration. 
Liu teaches optimal aeration for biological wastewater treatment, and that it is intuitively obvious that the desired air flow supply along the reactor should be the inverse of the dissolved oxygen profile, i.e. the air supply should be high in the inlet area and gradually decrease towards a low value towards the outlet of the aerator, that aeration could be controlled individually to keep the DO concentration closer to a set point, and such a system would be more complex, but in a plug flow reactor different set points can be selected for different zones and operated independently (page 2715).
One of ordinary skill in the art, would have been motivated to incorporate the aeration control of Van Dijk and incremental “inverse” air supply of Liu, separated into discrete constant levels to simplify the implementation, into the taught system and method in order to reduce the amount of oxygen required, which reduces power consumption, reducing costs and greenhouse contributions, and reduce the number of sensors (Van Dijk [0090]), adapt control to the oxygen demand of the system such that no (great) surplus of oxygen is present, and the risk of over-oxygenation is minimized (Van Dijk [0068-0069]), and to tailor the aeration to the biological activity in order to achieve effluent requirements and save aeration energy (Liu, abstract).
With respect to claim 2, the method of claim 1 is taught above. Murthy teaches the feed water is introduced by dividedly introducing an amount of the feed water to the aerobic tank and an amount of the feed water to the first anoxic tank ([0052]).
With respect to claim 3, the method of claim 2 is taught above, however Murthy is silent on the percentage of the feed water distributed to the aerobic tank and first anoxic tank. Murthy teaches a bypass can achieve the right ammonium versus oxidized nitrogen ratio for efficient nitrogen removal. It would have been obvious to one of ordinary skill in the art to optimize the feed water distribution in order to achieve more efficient nitrogen removal. The claimed 40% to 60% of the feed water to the aerobic tank and a remainder to the first anoxic tank would be reached through such optimization.
With respect to claim 4, the method of claim 2, is taught above. Murthy teaches adjusting the amount of the feed water introduced to the aerobic tank and the amount of the feed water introduced to the first anoxic tank, based on at least one of an ammonia concentration in the aerobic tank and concentrations of nitrate and nitrite in the first anoxic tank (Murthy [0055] bypass control).
With respect to claim 10, the method of claim 1 is taught above. Murthy teaches maximization of nitrate to nitrite in a first reaction, and ammonium+nitrite and nitrite to nitrogen gas in second and third reactions by optimization of electron donor addition, nitrate residual, ammonium residual, and/or SRT (Murthy [0075]), it would have been obvious to one of ordinary skill in the art that maximization of the production of nitrite would intrinsically limit the proportion of nitrogen gas generated in the first reaction, the first reaction time of the first anoxic tank in order to minimize a proportion of the nitrate nitrogen converted into nitrogen gas.
With respect to claim 12, the method of claim 1, is taught above. Shirazi teaches wherein the ammonia nitrogen and the nitrite nitrogen in the second anoxic tank are reacted at a molar ratio of 1:1 to 1:3 (Shirazi [0035]) It would have been obvious to one of ordinary skill in the art to incorporate the 
With respect to claim 15, the apparatus of claim 13 is taught as discussed above a nitrate (N03) sensor and a nitrite (NO2) sensor respectively provided to the first anoxic tank (Murthy [0062, 0064, 0080]).  
With respect to claim 16, the apparatus of claim 13 is taught as discussed above. Murthy further teaches a feed water line provided so as to be branched to the aerobic tank and to the first anoxic tank (Murthy [0052]).
With respect to claim 17, the apparatus of claim 13 is taught as discussed above. Murthy further teaches an external carbon source line for supplying the external carbon source to the first anoxic tank (Murthy [0033-0034], Figure 12a).
With respect to claim 18, the apparatus of claim 17 is taught as discussed above, Murthy further teaches the external carbon source includes at least one selected from among glycerol, methanol, ethanol, and acetic acid (Murthy [0033-0034]).
With respect to claim 19, the apparatus of claim 13 is taught as discussed above. Murthy further teaches the second anoxic tank is one of a fluidized- bed and a fixed-bed biofilm reactor (Murthy [0056-0059]).
With respect to claim 20, the apparatus of claim 13 is taught as discussed above. Van Dijk further teaches a return line connecting the second anoxic tank and the aerobic tank, wherein the ammonia nitrogen or the nitrite nitrogen is returned to the aerobic tank from the second anoxic tank via the return line (Van Dijk [0103]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777